 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated this 21st day of March 2014, is by and
among Naugatuck Valley Financial Corporation (the “Company”) and Naugatuck
Valley Savings and Loan (the “Bank,” and collectively with the Company,
“Naugatuck Valley”), Seidman and Associates, LLC, Seidman Investment
Partnership, LP, Seidman Investment Partnership II, LP, LSBK06-08, LLC, Broad
Park Investors, LLC, CBPS, LLC, 2514 Multi-Strategy Fund, LP, Veteri Place
Corporation, Sonia Seidman, an individual, and Lawrence Seidman, an individual
(the “Nominee” and collectively, the “Seidman Group,” and each individually, a
“Seidman Group Member”).

 

RECITALS

 

WHEREAS, Naugatuck Valley, the Seidman Group and the Nominee have agreed that it
is in their mutual interests to enter into this Agreement.

 

NOW THEREFORE, in consideration of the Recitals and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.            Representations and Warranties of the Seidman Group Members. The
Seidman Group Members represent and warrant to Naugatuck Valley, as follows:

 

(a)            The Seidman Group has fully disclosed in Exhibit A to this
Agreement the total number of shares of common stock of the Company, par value
$0.01 per share (“Company Common Stock”), as to which it is the beneficial
owner, and neither the Seidman Group nor any Seidman Group Member has (i) a
right to acquire any interest in any capital stock of the Company, or (ii) a
right to vote any shares of capital stock of the Company other than as set forth
in Exhibit A;

 

(b)            The Seidman Group and the Seidman Group Members have full power
and authority to enter into and perform their obligations under this Agreement,
and the execution and delivery of this Agreement by the Seidman Group and
Seidman Group Members has been duly authorized by the Seidman Group and the
Seidman Group Members. This Agreement constitutes a valid and binding obligation
of the Seidman Group and the Seidman Group Members and the performance of its
terms will not constitute a violation of any limited partnership agreement,
operating agreement, bylaws, or any agreement or instrument to which the Seidman
Group or any Seidman Group Member is a party;

 

(c)            There are no other persons who, by reason of their personal,
business, professional or other arrangement with the Seidman Group or any
Seidman Group Member, have agreed, in writing or orally, explicitly or
implicitly, to take any action on behalf of or in lieu of the Seidman Group or
any Seidman Group Member that would be prohibited by this Agreement; and

 

(d)            There are no arrangements, agreements or understandings
concerning the subject matter of this Agreement between the Seidman Group or any
Seidman Group Member and Naugatuck Valley or between the Seidman Group or any
Seidman Group Member and the Nominee other than as set forth in this Agreement.

 



 

 

 

2.            Representations and Warranties of the Company and the Bank.

 

(a)            The Company and the Bank hereby represent and warrant to the
Seidman Group that the Company and the Bank have full power and authority to
enter into and perform their respective obligations under this Agreement and
that the execution and delivery of this Agreement by the Company and the Bank
has been duly authorized by the Board of Directors of the Company and the Bank.
This Agreement constitutes a valid and binding obligation of the Company and the
Bank and the performance of its terms will not constitute a violation of their
respective articles of incorporation, charter or bylaws or any agreement or
instrument to which the Company or the Bank is a party.

 

(b)            The Company and the Bank hereby represent and warrant to the
Seidman Group that there are no arrangements, agreements, or understandings
concerning the subject matter of this Agreement between the Seidman Group or any
Seidman Group Member and Naugatuck Valley other than as set forth in this
Agreement.

 

3.            Covenants.

 

(a)            During the term of this Agreement, Naugatuck Valley covenants and
agrees as follows:

 

(i)            Upon receipt of all necessary regulatory approvals for the
appointment of the Nominee, the Board of Directors of the Company will be
expanded by one board seat, and the Nominee will be appointed a director of the
Company to serve in the class of directors with terms expiring at the Company’s
2015 annual meeting of stockholders or until his successor, if any, is elected
and qualified. Upon receipt of all necessary regulatory approvals for the
appointment of the Nominee, the Board of Directors of the Company will cause the
Board of Directors of the Bank to expand the Bank’s Board of Directors by one
board seat and to appoint the nominee to fill the vacancy created by the
expansion of the Bank’s Board of Directors to serve in the class of directors
with terms expiring at the Bank’s 2015 annual meeting of stockholders or until
his successor, if any, is elected and qualified. The parties hereto understand
and agree that any new director of the Company and the Bank, including the
Nominee must receive all necessary regulatory approvals and non-objections,
including those of the Board of Governors of the Federal Reserve System (the
“FRB”) and the Office of the Comptroller of the Currency (the “OCC”), before
commencing service as a director of the Company and the Bank. The Company and
the Bank agree to act in good faith and cooperate with the Nominee in promptly
submitting all necessary applications and notices to the FRB and the OCC
contemplated hereby;

 

(ii)            Upon his appointment and qualification to the Company’s and the
Bank’s Boards of Directors, the Nominee shall be treated on a consistent basis
with other members of the Company’s and the Bank’s Boards of Director with
respect to compensation and benefits;

 



2

 

 

(iii)            Should the Nominee not receive the necessary regulatory
approvals and nonobjections, the Company shall appoint an alternate director,
selected by Mr. Seidman (the “Alternate”), subject to the approval of the
Company, which approval shall not be unreasonably withheld, and the Alternate
shall, subject to the receipt of all necessary approvals of the FRB and/or the
OCC and his or her agreement to honor the provisions of Sections 3(c) and 3(d)
hereof, be appointed to the Boards of the Company and the Bank;

 

(iv)            Should the Nominee’s or Alternate’s, as the case may be,
position as a director of the Company or the Bank be terminated during the term
of this Agreement due to his resignation, death, permanent disability or
otherwise, the Company shall appoint a replacement director, selected by Mr.
Seidman (“Replacement Director”), subject to the approval of the Company, which
approval shall not be unreasonably withheld, and the Replacement Director shall,
subject to the receipt of any necessary approvals of the FRB and/or the OCC and
his or her agreement to honor the provisions of Sections 3(c) and 3(d) hereof,
be appointed to the Boards of the Company and the Bank; and

 

(v)            During the term of this Agreement, the Company shall not submit
for shareholder approval at any Company annual meetings of stockholders any new
stock benefit plans.

 

(b)            During the term of this Agreement, the Seidman Group and each
Seidman Group Member covenant and agree not to do the following, directly or
indirectly, alone or in concert with any affiliate, other group or other person:

 

(i)            own, acquire, offer or propose to acquire or agree to acquire,
whether by purchase, tender or exchange offer, or through the acquisition of
control of another person or entity (including by way of merger or
consolidation) any additional shares of the outstanding Company Common Stock,
any rights to vote or direct the voting of any additional shares of Company
Common Stock, or any securities convertible into Company Common Stock (except by
way of stock splits, stock dividends, stock reclassifications or other
distributions or offerings made available and, if applicable, exercised on a pro
rata basis, to holders of the Company Common Stock generally) , such that as a
result of such acquisition, the Seidman Group or any Seidman Group Member would
maintain beneficial ownership in excess of 9.99% of the outstanding shares of
the Company Common Stock;

 

(ii)            without the Company’s prior written consent, directly or
indirectly, sell, transfer or otherwise dispose of any interest in the Seidman
Group’s shares of Company Common Stock to any person the Seidman Group believes,
after reasonable inquiry, would be beneficial owner after any such sale or
transfer of more than 5% of the outstanding shares of the Company Common Stock;

 

(iii)            (A) propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange or other disposition of
substantially all the assets of, or other business combination involving, or a
tender or exchange offer for securities of, the Company or the Bank or any
material portion of the Company’s or the Bank’s business or assets or any type
of transaction that would result in a change in control of the Company (any such
transaction described in this clause (A) is a “Company Transaction” and any
proposal or other action seeking to effect a Company Transaction as described in
this clause (A) is defined as a “Company Transaction Proposal”), (B) seek to
exercise any control or influence over the management of the Company or the
Boards of Directors of the Company or the Bank or any of the businesses,
operations or policies of the Company or the Bank, provided, however, that this
provision shall not prohibit the Nominee from exercising the same rights and
fiduciary duties as any other director of the Company, (C) present to the
Company’s shareholders or any third party any proposal constituting or that
could reasonably be expected to result in a Company Transaction, or (D) seek to
effect, by the Seidman Group or any Seidman Group Member, a change in control of
the Company;

 



3

 

 

(iv)            publicly suggest or announce its willingness or desire to engage
in a transaction or group of transactions or have another person engage in a
transaction or group of transactions that would constitute or could reasonably
be expected to result in a Company Transaction or take any action that might
require the Company to make a public announcement regarding any such Company
Transaction;

 

(v)            initiate, request, induce, encourage or attempt to induce or give
encouragement to any other person to initiate any Company Transaction Proposal,
or otherwise provide assistance to any person who has made or is contemplating
making, or enter into discussions or negotiations with respect to, any Company
Transaction Proposal;

 

(vi)            solicit proxies or written consents or assist or participate in
any other way, directly or indirectly, in any solicitation of proxies or written
consents, or otherwise become a “participant” in a “solicitation,” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Securities Exchange Act of 1934) in opposition to any recommendation or
proposal of the Company’s Board of Directors, or recommend or request or induce
or attempt to induce any other person to take any such actions, or seek to
advise, encourage or influence any other person with respect to the voting of
(or the execution of a written consent in respect of) the Company Common Stock,
or execute any written consent in lieu of a meeting of the holders of the
Company Common Stock or grant a proxy with respect to the voting of the capital
stock of the Company to any person or entity other than the Board of Directors
of the Company;

 

(vii)            initiate, propose, submit, encourage or otherwise solicit
shareholders of the Company for the approval of one or more shareholder
proposals or induce or attempt to induce any other person to initiate any
shareholder proposal, or seek election to, or seek to place a representative or
other affiliate or nominee on, the Company’s Board of Directors (other than with
respect to the provisions of Sections 3(a)(i), (iii) and (iv), providing for the
possible election of the Nominee, Alternate or Replacement Director) or seek
removal of any member of the Company’s or the Bank’s Boards of Directors;

 

(viii)            form, join in or in any other way (including by deposit of the
Company’s capital stock) participate in a partnership, pooling agreement,
syndicate, voting trust or other group with respect to Company Common Stock, or
enter into any agreement or arrangement or otherwise act in concert with any
other person, for the purpose of acquiring, holding, voting or disposing of
Company Common Stock;

 



4

 

 

(ix)            (A) join with or assist any person or entity, directly or
indirectly, in opposing, or make any statement in opposition to, any proposal or
director nomination submitted by the Company’s Board of Directors to a vote of
the Company’s shareholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting or joining in any request for a meeting of shareholders in connection
with), or make any statement in favor of, any proposal submitted to a vote of
the Company’s shareholders that is opposed by the Company’s Board of Directors;

 

(x)            vote for any nominee or nominees for election to the Board of
Directors of the Company other than those nominated or supported by the
Company’s Board of Directors;

 

(xi)            except in connection with the enforcement of this Agreement,
initiate or participate, by encouragement or otherwise, in any litigation
against the Company or the Bank or their respective officers and directors, or
in any derivative litigation on behalf of the Company or the Bank, except for
testimony which may be required by law;

 

(xii)            advise, assist, encourage or finance (or arrange, assist or
facilitate financing to or for) any other person in connection with any of the
matters restricted by, or otherwise seek to circumvent the limitations of, this
Agreement; and

 

(xiii)            object to any employment agreement or change in control
agreement for William C. Calderara or James Cotter, including any stock option
grants to be awarded in connection therewith.

 

(c)            During the term of this Agreement, each Seidman Group Member and
the Nominee agree not to disparage the Company, the Bank or any of their
directors (including nominees supported by the Company’s Board of Directors),
officers or employees in any public or quasi-public forum, and the Company and
the Bank agree not to disparage the Seidman Group and the Nominee in any public
or quasi-public forum.

 

(d)            (i)            The Nominee agrees that during the term of this
Agreement he will not take any action, directly or indirectly, which, if the
Nominee were deemed to be a Seidman Group Member, would be in violation of or
inconsistent with any of the covenants and agreements made by the Seidman Group
in clauses (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of
Section 3(b) hereof, provided, however, that nothing herein shall prevent or
limit the Nominee, upon his appointment and qualification as a director of the
Company and the Bank, from expressing his views or positions on matters related
to the Company’s or the Bank’s business, operations or policies to other members
of the Company’s or the Bank’s Board of Directors at duly convened meetings of
the Company’s or the Bank’s Board of Directors in such manner as may be
necessary and appropriate in order to fulfill his duties as a director;

 

(ii)            In the event that the Nominee, breaches clause (i) of this
Section 3(d), he shall promptly resign his positions as a director of the
Company and the Bank; in the event that the Nominee fails to resign after a
breach in accordance with the provisions of this clause (ii), the Nominee agrees
that the remaining directors of the Company and the Bank, by majority vote
thereof, may remove the Nominee, from his directorship positions with the
Company and the Bank.

 



5

 

 

(iii)            The Nominee, and any Alternate or Replacement Director, agrees
to promptly submit his resignation as a director in the event of the termination
of this Agreement prior to the Company’s 2015 Annual Meeting of Stockholders.

 

(e)            Upon appointment of the Nominee, and the commencement of his
services as a director of the Company after the receipt of all necessary
regulatory approvals or non-objections, the Company, the Seidman Group and the
Nominee, will enter into a Non-Disclosure Agreement, substantially in the form
attached as Exhibit B hereto, which shall remain in force through the Nominee’s
tenure on the Board of Directors.

 

4.            Notice of Breach and Remedies.

 

The parties expressly agree that an actual or threatened breach of this
Agreement by any party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.

 

The Seidman Group and each Seidman Group Member expressly agree that they will
not be excused or claim to be excused from performance under this Agreement as a
result of any material breach by Naugatuck Valley unless and until Naugatuck
Valley is given written notice of such breach and thirty (30) business days
either to cure such breach or seek relief in court. If Naugatuck Valley seeks
relief in court, the Seidman Group and each Seidman Group Member irrevocably
stipulate that any failure to perform by the Seidman Group and/or any Seidman
Group Member or any assertion by the Seidman Group and/or any Seidman Group
Member that they are excused from performing their obligations under this
Agreement would cause Naugatuck Valley irreparable harm, that Naugatuck Valley
shall not be required to provide further proof of irreparable harm in order to
obtain equitable relief and that the Seidman Group and each Seidman Group Member
shall not deny or contest that such circumstances would cause Naugatuck Valley
irreparable harm. If, after such thirty (30) business day period, Naugatuck
Valley has not either reasonably cured such material breach or obtained relief
in court, the Seidman Group or each Seidman Group Member may terminate this
Agreement by delivery of written notice to Naugatuck Valley.

 

Naugatuck Valley expressly agrees that it will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by the Seidman Group or any Seidman Group Member unless and until the Seidman
Group and each Seidman Group Member is given written notice of such breach and
thirty (30) business days either to cure such breach or seek relief in court. If
the Seidman Group or any Seidman Group Member seeks relief in court, Naugatuck
Valley irrevocably stipulates that any failure to perform by Naugatuck Valley or
any assertion by Naugatuck Valley that it is excused from performing its
obligations under this Agreement would cause the Seidman Group and each Seidman
Group Member irreparable harm, that the Seidman Group or any Seidman Group
Member shall not be required to provide further proof of irreparable harm in
order to obtain equitable relief and that Naugatuck Valley shall not deny or
contest that such circumstances would cause the Seidman Group and each Seidman
Group Member irreparable harm. If, after such thirty (30) business day period,
the Seidman Group or the Seidman Group Member has not either reasonably cured
such material breach or obtained relief in court, Naugatuck Valley may terminate
this Agreement by delivery of written notice to the Seidman Group and each
Seidman Group Member.

 



6

 

 

5.            Term. This Agreement shall be effective upon the execution of the
Agreement, and will remain in effect for a period expiring as of the close of
business on the date of the Company’s 2015 Annual Meeting of Stockholders,
provided, however, the Seidman Group may terminate this Agreement at any time
after the date of the Company’s 2014 Annual Meeting of Stockholders by delivery
of written notice to Naugatuck Valley, provided further, that the Nominee,
Alternate or Replacement Director, as the case may be, resigns as a director of
the Company and the Bank in accordance with paragraph (iii) of Section 3(d)
hereof.

 

6.            Publicity. Any press release or publicity with respect to this
Agreement or any provisions hereof shall be jointly prepared and issued by the
parties hereto. During the term of this Agreement, no party to this Agreement
shall cause, discuss, cooperate or otherwise aid in the preparation of any press
release or other publicity concerning any other party to this Agreement or its
operations without the prior approval of such other party, which approval shall
not be unreasonably withheld.

 

7.            Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third Business Day after it is
mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

 

Seidman Group:

Lawrence B. Seidman

100 Misty Lane, 1st Floor

Parsippany, New Jersey 07054

  Facsimile: 973-781-0876     With a copy to:

Peter R. Bray, Esq.

Bray & Bray, L.L.C.

100 Misty Lane

Ivy Corporate Park

Parsippany, NJ  07054

  Facsimile:     Nominee:

Lawrence B. Seidman

100 Misty Lane, 1st Floor

Parsippany, New Jersey 07054

 



7

 

 

 

Naugatuck Valley: William C. Calderara   President and Chief Executive Officer  
Naugatuck Valley Financial Corporation   333 Church Street   Naugatuck,
Connecticut 06770   Facsimile: 203-574-6411         With a copy to: Sean P.
Kehoe, Esq.   Kilpatrick Townsend & Stockton LLP   607 14th Street, NW, Suite
900   Washington, DC 20005   Facsimile: 202- 585-0051

 

8.            Governing Law and Choice of Forum. Unless applicable federal law
or regulation is deemed controlling, Connecticut law shall govern the
construction and enforceability of this Agreement. Any and all actions
concerning any dispute arising hereunder shall be filed and maintained in the
United States District Court for the State of Connecticut or, if there is no
basis for federal jurisdiction, in the Waterbury Superior Court. The Seidman
Group, the Seidman Group Members the Nominee agree that the United States
District Court for the State of Connecticut and the Waterbury Superior Court may
exercise personal jurisdiction over them in any such actions.

 

9.            Severability. If any term, provision, covenant or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

10.            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the successors and assigns,
and transferees by operation of law, of the parties. Except as otherwise
expressly provided, this Agreement shall not inure to the benefit of, be
enforceable by or create any right or cause of action in any person, including
any shareholder of the Company, other than the parties to the Agreement. Nothing
contained herein shall prohibit any Seidman Group Member from transferring any
portion or all of the shares of Company Common Stock owned thereby at any time
to any affiliate of Seidman or any other Seidman Group Member but only if the
transferee agrees in writing for the benefit of Naugatuck Valley (with a copy
thereof to be furnished to Naugatuck Valley prior to such transfer) to be bound
by the terms of this Agreement (any such transferee shall be included in the
terms “Seidman Group” and “Seidman Group Member”).

 

11.            Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants shall survive the execution and
delivery of this Agreement and shall continue for the term of this Agreement
unless otherwise provided.

 

12.            Amendments. This Agreement may not be modified, amended, altered
or supplemented except by a written agreement executed by all of the parties.

 



8

 

 

13.            Definitions. As used in this Agreement, the following terms shall
have the meanings indicated, unless the context otherwise requires:

 

(a)            The term “acquire” means every type of acquisition, whether
effected by purchase, exchange, operation of law or otherwise.

 

(b)            The term “acting in concert” means (i) knowing participation in a
joint activity or conscious parallel action towards a common goal, whether or
not pursuant to an express agreement, or (ii) a combination or pooling of voting
or other interests in the securities of an issuer for a common purpose pursuant
to any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise.

 

(c)            The term “affiliate” means, with respect to any person, a person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with such other person.

 

(d)            The term “beneficial owner” shall have the meaning ascribed to
it, and be determined in accordance with, Rule 13d-3 of the Securities and
Exchange Commission’s Rules and Regulations under the Securities Exchange Act of
1934.

 

(e)            The term “change in control” denotes circumstances under which:
(i) any person or group becomes the beneficial owner of shares of capital stock
of the Company or the Bank representing 25% or more of the total number of votes
that may be cast for the election of the Boards of Directors of the Company or
the Bank, (ii) the persons who were directors of the Company or the Bank cease
to be a majority of the Board of Directors, in connection with any tender or
exchange offer (other than an offer by the Company or the Bank), merger or other
business combination, sale of assets or contested election, or combination of
the foregoing, or (iii) shareholders of the Company or the Bank approve a
transaction pursuant to which substantially all of the assets of the Company or
the Bank will be sold.

 

(f)            The term “control” (including the terms “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management,
activities or policies of a person or organization, whether through the
ownership of capital stock, by contract, or otherwise.

 

(g)            The term “group” has the meaning as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934.

 

(h)            The term “person” includes an individual, group acting in
concert, corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, or any other group
formed for the purpose of acquiring, holding or disposing of the equity
securities of the Company.

 

(i)            The term “transfer” means, directly or indirectly, to sell, gift,
assign, pledge, encumber, hypothecate or similarly dispose of (by operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
gift, assignment, pledge, encumbrance, hypothecation or similar disposition of
(by operation of law or otherwise), any Company Common Stock or any interest in
any Company Common Stock; provided, however, that a merger or consolidation in
which the Company is a constituent corporation shall not be deemed to be the
transfer of any common stock beneficially owned by the Seidman Group or a
Seidman Group Member.

 



9

 

 

(j)            The term “vote” means to vote in person or by proxy, or to give
or authorize the giving of any consent as a stockholder on any matter.

 

14.            Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts and by the parties in separate counterparts, and
signature pages may be delivered by facsimile, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

15.            Duty to Execute. Each party agrees to execute any and all
documents, and to do and perform any and all acts and things necessary or proper
to effectuate or further evidence the terms and provisions of this Agreement.

 

16.            Termination. This Agreement shall cease, terminate and have no
further force and effect upon the expiration of the term as set forth in Section
5, unless earlier terminated pursuant to Section 4 or Section 5 hereof or by
mutual written agreement of the parties.

 

[Remainder of this page intentionally left blank.]

 

10

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 



  SEIDMAN AND ASSOCIATES, L.L.C.           By:  /s/ Lawrence B. Seidman    
Lawrence B. Seidman
Manager               SEIDMAN INVESTMENT PARTNERSHIP, L.P.         By: Veteri
Place Corporation, its General Partner               By: /s/ Lawrence B. Seidman
    Lawrence B. Seidman
President               SEIDMAN INVESTMENT PARTNERSHIP II, L.P.         By:
Veteri Place Corporation, its General Partner               By: /s/ Lawrence B.
Seidman     Lawrence B. Seidman
President               LSBK06-08, L.L.C.         By: Veteri Place Corporation,
its Trading Advisor               By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     President

 

11

 

 



  BROAD PARK INVESTORS, L.L.C.           By:  /s/ Lawrence B. Seidman    
Lawrence B. Seidman
Investment Manager               CBPS, L.L.C.         By: Veteri Place
Corporation, its Trading Advisor               By: /s/ Lawrence B. Seidman    
Lawrence B. Seidman
President               2514 MULTI-STRATEGY FUND, L.P.               By: /s/
Lawrence B. Seidman     Lawrence B. Seidman
Investment Manager               VETERI PLACE CORPORATION               By: /s/
Lawrence B. Seidman     Lawrence B. Seidman               LAWRENCE B. SEIDMAN  
            /s/ Lawrence B. Seidman   Lawrence B. Seidman               SONIA
SEIDMAN               /s/ Sonia Seidman   Sonia Seidman

 

12

 

 

  NAUGATUCK VALLEY FINANCIAL CORPORATION           By:  /s/ William C. Calderara
    William C. Calderara
President and Chief Executive Officer               NAUGATUCK VALLEY SAVINGS AND
LOAN               By: /s/ William C. Calderara     William C. Calderara
President and Chief Executive Officer

 

13

 

 

EXHIBIT A

 

The Seidman Group currently holds shares of Company Common Stock as follows:

 

Lawrence Seidman 18,750 Sonia Seidman 18,750 Seidman and Associates, LLC 26,900
Seidman Investment Partnership, LP 17,700 Seidman Investment Partnership II, LP
20,400 LSBK06-08, LLC 12,500 Broad Park Investors, LLC 10,200 CBPS, LLC 9,300
2514 Multi-Strategy Fund, LP 20,400

 

A-1

 

 

EXHIBIT B

 

NON-DISCLOSURE AGREEMENT

 

THIS NON-DISCLOSURE AGREEMENT (this “Agreement”), is made and entered into as of
the date on which it is fully executed, as indicated by signatures below, by and
among Naugatuck Valley Financial Corporation (the “Company”), the Seidman Group
(composed of Seidman and Associates, LLC, Seidman Investment Partnership, LP,
Seidman Investment Partnership II, LP, LSBK06-08, LLC, Broad Park Investors,
LLC, CBPS, LLC, 2514 Multi-Strategy Fund, LP, Veteri Place Corporation, Sonia
Seidman, an individual, and Lawrence Seidman, an individual, (“Director”) and
their employees and representatives).

 

WHEREAS, the Director is a member of the Board of Directors of the Company and
its wholly owned subsidiary, Naugatuck Valley Savings and Loan (the “Bank”);

 

WHEREAS, the Company, the Seidman Group and the Director have agreed that it is
in their mutual interests to enter into this Agreement as hereinafter described.

 

NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto mutually agree as follows:

 

1.            In connection with the Director serving on the Boards of Directors
of the Company and the Bank, the Director and other Company employees,
directors, and agents may divulge nonpublic information concerning the Company
and its subsidiaries to the Seidman Group and such information may be shared
among the Seidman Group's employees and agents who have a need to know such
information. The Seidman Group expressly agrees to maintain all nonpublic
information concerning the Company and its subsidiaries in confidence. The
Seidman Group expressly acknowledges that federal and state securities laws may
prohibit a person from purchasing or selling securities of a company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities, while the first-mentioned person is in possession of
material nonpublic information about such company. The Seidman Group agrees to
comply with the Company's insider trading policies and procedures, as in effect
from time to time, to the same extent as if it were a director of the Company.
To the extent the nonpublic information concerning the Company and its
subsidiaries received by the Seidman Group is material, this Agreement is
intended to satisfy the confidentiality agreement exclusion of Regulation FD of
the U.S. Securities and Exchange Commission (the “SEC”) set forth in Rule
100(b)(2)(ii) of Regulation FD of the SEC.

 

2.            Each of the Seidman Group and the Director represents and warrants
to the Company that this Agreement has been duly and validly authorized (in the
case of the entity members of the Seidman Group), executed and delivered by
them, and is a valid and binding agreement enforceable against them in
accordance with its terms.

 

3.            The Director hereby further confirms to the Company that no event
has occurred with respect to the Director that would require disclosure in a
document filed by the Company with the SEC pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, under Item
401(f) or Item 404(a) of SEC Regulation S-K.

 



B-1

 

 

4.            The Seidman Group acknowledges that with regard to its obligations
to maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and agrees that in conjunction
therewith the Company shall not be required to post any bond.

 

5.            This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions of
the parties in connection therewith not referred to herein.

 

6.            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Connecticut, without regard to choice of law
principles that may otherwise compel the application of the laws of any other
jurisdiction. Each of the parties hereby irrevocably consents to the exclusive
jurisdiction of the state and federal courts sitting in the State of Connecticut
to resolve any dispute arising from this Agreement and waives any defense of
inconvenient or improper forum.

 

7.            The terms and provisions of this Agreement shall be deemed
severable and, in the event any term or provision hereof or portion thereof is
deemed or held to be invalid, illegal or unenforceable, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties, and, in any event, the remaining terms and provisions
of this Agreement shall nevertheless continue and be deemed to be in full force
and effect and binding upon the parties.

 

8.            All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

9.            This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.

 

10.            This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.

 

B-2

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as of the day and year first above
written.

 



THE SEIDMAN GROUP   NAUGATUCK VALLEY FINANCIAL CORPORATION                      
                By: Lawrence Seidman   By: William C. Calderara, President and
Chief Executive Officer   Date: ________ __, 2014   Date: ________ __, 2014    
                      DIRECTOR         Date: ________ __, 2014        

 

B-3

 

 

 

